DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for the following reasons:
 Regarding Fig. 3, the specification teaches that a schematic of the procedure of Example 1 is shown ([0069] of published application). While Example 1 used a mixture of tetraethyl orthosilicate, water, and HCl (0.1 M), Fig. 1 illustrates "Mixture of alkoxide, distilled water and acid". Tetraethyl orthosilicate is not an "alkoxide" according to the ordinary and customary meaning of the term (refer to enclosed IUPAC definition). This rejection can be overcome by replacing "alkoxide" with "Si(OR)4".
Regarding Fig. 7, the term "containig" is a misspelling of "containing."

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of missing spacing after commas and a missing space within the term "specimenand".  Correction is required.  See MPEP § 608.01(b)

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
Regarding claim 2, a word such as "wherein" is needed before "said sol-gel comprises said biomolecule."  
Regarding claim 8, the comma between the two formulas must be replaced by "and".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for x being 1 or 2, does not reasonably provide enablement for x being a positive integer of 3 or greater.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claim 8 recites "a sodium silicate selected from a group consisting of Na2xSiO2+x [and] (Na2O)x∙SiO2, wherein x is a positive integer."
Claim 9 recites "wherein x is selected from the group consisting of 1, 2 and 3."
(B) The nature of the invention.
The disclosed invention is a method of atom probe tomography analysis of a needle specimen comprising a composite amorphous silica matrix, the composite amorphous silica matrix comprising amorphous silica material and a biomolecule encapsulated in the amorphous silica material.
(C) The state of the prior art.
The prior art of Lagaly ("Silicates," Ullmann's Encyclopedia of Industrial Chemistry, 2012) discloses that the modulus, RW, ratio of silica to alkali-metal oxide (page 559, left col.) of crystalline alkali silicates typically vary from RW = 0.5 to RW = 2.0 (page 565, left col., first para.).

    PNG
    media_image1.png
    318
    453
    media_image1.png
    Greyscale


Sodium metasilicate corresponds to x being 1, and sodium orthosilicate corresponds to x being 2.
For a hypothetical sodium silicate of the claimed formula of value of x being 3 [3(Na2O) ∙SiO2] would provide a RW = 0.33, which is outside the range disclosed by Lagaly.
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to guidance in the instant disclosure and the related prior art regarding how to prepare the claimed sodium silicates.
(E) The level of predictability in the art.
The chemistry of silicates is well understood and predictable.
(F) The amount of direction provided by the inventor.
The specification teaches that sodium metasilicate, sodium orthosilicate, and sodium pyrosilicate are examples of the claimed formulae ([0040]). However, sodium pyrosilicate (Na6Si2O7) does not match the claimed formulae for any value of x.
(G) The existence of working examples.
Working Example 2 states that "A commercial available sodium silicate solution (Sigma) containing 26.5% SiO2 was used as the source for inorganic silica" ([0070]). No other information is provided to determine how this commercially available sodium silicate solution relates to the claimed formulae.
No working examples are provided of Na6SiO5 and (Na2O)3∙SiO2, (x is 3), or of other examples of where x is a positive integer of 4 or greater.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Because of the lack of guidance in the instant disclosure and related prior art, it would require undue experimentation to make and use a sodium silicate selected from a group consisting of Na2xSiO2+x and (Na2O)x∙SiO2, wherein x is a positive integer of 3 or greater.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the step "preparing (S2) a needle specimen comprising said amorphous silica matrix." The limitation "said amorphous silica matrix" has antecedent basis in the previous step of "encapsulating (S1) said biomolecule in an amorphous silica matrix." It is unclear whether the "amorphous silica matrix" of the encapsulating step is distinct from said biomolecule, or wither it comprises said biomolecule. According, it is unclear whether the limitation "said amorphous silica matrix" of the preparing step is characterized by encapsulated biomolecule. Grammatically, the language of the limitation "amorphous silica matrix" of the encapsulating step requires that the "amorphous silica matrix" is distinct from (and in addition to) said biomolecule. In contrast, the limitation "said amorphous silica matrix" of the preparing step would need to comprise said biomolecule in order to be consistent with the disclosure, which teaches preparation of an amorphous silica matrix comprising amorphous silica material and said biomolecule.
Claim 2 recites the limitation "an organic silica precursor." It is unclear whether this limitation means (i) a precursor that is organic and silica, or (ii) an organic precursor to silica. The first interpretation is consistent with the grammar of the limitation but also appears to be a logical contradiction, given that silica is not organic. The second interpretation is consistent with the disclosure. Claims 3 and 4 are indefinite for the same reason.
Claim 2 recites the limitation "an inorganic silica precursor." It is unclear whether this limitation means (i) a precursor that is inorganic and silica, or (ii) an inorganic precursor to silica. The first interpretation is consistent with the grammar of the limitation but also appears to be redundant, given that silica is inorganic. The second interpretation is consistent with the disclosure. Claims 3 and 8 are indefinite for the same reason.
Claim 4 recites the limitation "an alkoxide having a general formula of Si(OR)4, wherein R is an alkyl or phenyl." Claim 7 recites the limitation said alkoxide is selected from a group consisting of tetramethylorthosilicate, tetraethylorthosilicate, tetrapropylorthosilicate, tetrabutylorthosilicate, and a mixture thereof."
The instant disclosure does not provide a special definition of alkoxide, so the term is interpreted according to its ordinary and customary meaning. According to the IUPAC, alkoxides are "Compounds, ROM, derivatives of alcohols, ROH, in which R is saturated at the site of its attachment to oxygen and M is a metal or other cationic species" (refer to enclosed definition). A compound of Si(OR)4, wherein R is phenyl is clearly not an alkoxide, given that R is unsaturated at the site of its attachment to oxygen. However, even if R is alkyl, such as the choices of claim 7, the tetraalkyl orthosilicates (or tetraalkoxysilanes) are not alkoxides because silicon is not a metal or a cation in Si(OR)4.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "alkoxide" is indefinite because the specification does not clearly redefine the term.
Claim 12 recites the limitation "wherein preparing (S2) said needle specimen comprises coating a pre-fabricated needle tip with said amorphous silica matrix to form a needle tip comprising said amorphous silica matrix." The claim appears to use the term "said amorphous silica matrix" to refer to two different types of amorphous silica material: both a silica-containing solution and a hardened silica-coating (see Fig. 7 and Example 3). The use of the same term to refer to two different materials is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grenier (EP 2733730; refer to enclosed translation for page numbering) in view of Goodman (US 2007/0184515).
Regarding claim 1, Grenier discloses a method for determining a three dimensional (3D) structure of an analyte (page 8, penultimate para.), said method comprising: 
encapsulating (S1) said analyte (analyte structure or structure to be analyzed, ROI; which is a conductive or semiconductive layer 1roi; Fig. 7) in an amorphous silica matrix (deposition of two strips of insulating material i1 and i2, page 6, second para.; or insulation deposit 1c, page 8, 10th para.; Fig. 15; SiOx-type insulator deposit, close to SiO2, via tetraethoxysilane deposition, page 8, 8th para.; claims 2, 8, and  11); 
preparing (S2) a needle specimen comprising said amorphous silica matrix (steps of thin-layer deposition of silicon oxide; ibid., claim 4); and 
performing (S3) atom probe tomography analysis of said needle specimen to determine said 3D structure of said analyte (page 8, penultimate para.).
Given that the limitation encapsulating said [analyte] in an amorphous silica matrix grammatically treats the amorphous silica matrix as being distinct from the [analyte], Grenier's step of a thin-layer deposition of an insulating material of silicon oxide (via injected tetraethoxysilane gas) to cover the entire surface of the conductive sample layer may be broadly interpreted as encapsulating the sample in an amorphous silica matrix.
Grenier is silent as to whether the analyte is a biomolecule.
In the analogous prior art of 3D atom probe analysis, Goodman discloses embedding biomolecules such as proteins in an electrically conductive matrix for analysis by an atom probe (abstract, ([0024], [0026], [0032], [0035]). 
For the benefit of analyzing proteins, it would have been obvious to one of ordinary skill in the art at the time of filing that Grenier's analyte structure, ROI, which is a conductive or semiconductive layer 1roi, is selected from Goodman's conductive polymer matrix having embedded proteins.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claim 13, Grenier teaches that said needle tip has a radius that is smaller than 100 nm ("less than 50 nanometers," page 2, second para.).
Regarding claim 14, Goodman teaches that the biomolecule is a protein ([0024], [0026]).

Allowable Subject Matter
Claims 2-7 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of Gruber ("Laser-assisted atom probe analysis of sol–gel silica layers," Ultramicroscopy 2009) discloses atom probe tomography of silica-coated tips prepared from a sol-gel (abstract, section 2, page 654). The prior art of Bhatia ("Aqueous Sol-Gel Process for Protein Encapsulation," Chem. Mater. 2000; IDS) provides silica matrixes doped with protein. The prior art of record does not suggest modifying the silica-coated tips of Gruber with Bhatia's silica matrixes having encapsulated protein for the APT analysis of protein-doped silica matrixes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                     

/JENNIFER WECKER/            Primary Examiner, Art Unit 1797